Case: 14-11156   Date Filed: 01/15/2015   Page: 1 of 10


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-11156
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:13-cv-20042-JAL

EDDY JEAN PHILIPPEAUX,
                                                             Plaintiff-Appellant,

                                     versus

APARTMENT INVESTMENT AND MANAGEMENT COMPANY,
AIMCO,
DANIEL MELENDEZ,
General Manager of the Flamingo South Beach Property,
TIA BUCHANAN,
Resident Relations Manager,
MCZ/CENTRUM FLAMINGO II, LLC,
Flamingo,
BRYAN KEBDLE, et al.,
                                                      Defendants-Appellees,

FLAMINGO SOUTH BEACH,
                                                                      Defendant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________
                              (January 15, 2015)
               Case: 14-11156        Date Filed: 01/15/2015      Page: 2 of 10


Before MARCUS, WILLIAM PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:

       Eddy Jean Philippeaux, proceeding pro se, appeals the district court’s sua

sponte dismissal of his second amended complaint, which alleged violations of the

Fair Housing Act, 42 U.S.C. § 3601, and the Florida Fair Housing Act, Fla. Stat.

§ 760.20. The district court dismissed Mr. Philippeaux’s complaint on mootness

grounds because, subsequent to filing suit, Mr. Philippeaux vacated the apartment

at issue pursuant to a settlement agreement between the parties in a state court

eviction action. 1

       For the reasons that follow, we affirm.

                                               I

       Mr. Philippeaux is a disabled veteran. At the time of this dispute, he leased

a ground-floor apartment at Flamingo South Beach Apartments, which are owned

by MCZ/Centrum Flamingo II LLC. MCZ leased the ground level of its seven-

level parking garage to a third party, which in turn used the space for a valet

parking service. Residents of Flamingo Apartments could park on the ground level

of the garage if they pay the hourly valet rate. Alternatively, residents could pay a

monthly flat rate for the privilege of parking on levels two through seven (if a


1
  Mr. Philippeaux argues in part that dismissal was improper because his claims are not barred by
the Rooker-Feldman doctrine, res judicata, or collateral estoppel. The district court, however,
did not dismiss the case pursuant to any of these doctrines. As a result, we do not address them.
                                               2
              Case: 14-11156    Date Filed: 01/15/2015     Page: 3 of 10


space is available), or they could pay a higher monthly flat rate for an assigned

space on levels two through seven.

      Mr. Philippeaux alleged that MCZ violated the FHA and FFHA by denying

his request for an assigned, handicapped parking space on the ground level of the

parking garage. Because he was not given a ground-level parking space, he had to

park on one of the upper levels of the garage. He claimed that parking on an upper

level caused him to walk a long distance to reach his apartment, which resulted in

physical and mental harm (including failure to recover and heel from hernia

surgery).   Mr. Philippeaux argued that an assigned, handicapped parking space on

the ground level of the garage was a reasonable accommodation under the FHA

and FFHA.

      In his second amended complaint, Mr. Philippeaux requested (1) that MCZ

be enjoined from refusing to make a reasonable accommodation and from

retaliating against him by evicting him because of his request; (2) a declaration that

MCZ’s conduct violated the FHA and FFHA; and (3) actual and punitive damages,

pursuant to the FHA, for discrimination and retaliation.

      After filing his second amended complaint, Mr. Philippeaux submitted a

motion for preliminary injunction, to which he attached a stipulation and order for

dismissal in a state court eviction action, which he and a representative of MCZ

had signed. Pursuant to that stipulation, Mr. Philippeaux agreed to vacate his


                                          3
             Case: 14-11156    Date Filed: 01/15/2015   Page: 4 of 10


apartment on March 10, 2014, and MCZ agreed to waive any unpaid rent owed by

Mr. Philippeaux. The stipulation also dismissed MCZ’s eviction action against

Mr. Philippeaux. On March 10, 2014, Mr. Philippeaux filed a “notice of plaintiff’s

status,” in which he indicated that he would be homeless as of March 11, 2014.

      Based on these filings, the district court dismissed Mr. Philippeaux’s second

amended complaint, finding that, because Mr. Philippeaux had vacated the

apartment his, claims were moot. Mr. Philippeaux now appeals.

                                        II

      We review the question of mootness de novo. Christian Coal. of Ala. v.

Cole, 355 F.3d 1288, 1290 (11th Cir. 2004).

      Article III of the United States Constitution requires a live case or

controversy at the time a federal court decides the case, and “‘a federal court has

no authority to give opinions upon moot questions[.]’” Zinni v. ER Solutions, Inc.,

692 F.3d 1162, 1166 (11th Cir. 2012) (quoting Church of Scientology of Cal. v.

United States, 506 U.S. 9, 12, (1992)). “A case is moot when events subsequent to

the commencement of a lawsuit create a situation in which the court can no longer

give the plaintiff meaningful relief.” Jews for Jesus, Inc. v. Hillsborough Cnty.

Aviation Auth., 162 F.3d 627, 629 (11th Cir. 1998). “[I]t is well settled that a

federal court is obligated to inquire into subject matter jurisdiction sua sponte




                                        4
                Case: 14-11156       Date Filed: 01/15/2015       Page: 5 of 10


whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405,

410 (11th Cir. 1999).

       Mr. Philippeaux’s claims for injunctive and declaratory relief were premised

upon the allegation that MCZ was in violation of the FHA and the FFHA by failing

to fulfill his request for an assigned, handicapped parking space on the ground

level of the parking garage.            But during the pendency of the action, Mr.

Philippeaux vacated his apartment and no longer lives at the Flamingo Apartments.

Consequently, the district court correctly ruled that Mr. Philippeaux’s claims for

equitable and declaratory relief were moot. See Jews for Jesus, 162 F.3d at 629. 2

                                               III

       Liberally construed, Mr. Philippeaux’s second amended complaint also

alleged a claim for damages allegedly resulting from MCZ’s refusal to provide an

assigned, handicapped parking space on the ground level of the garage. That Mr.

Philippeaux vacated the apartment does not moot any claim for damages he may

have suffered in the past as a result of MCZ’s alleged violations of the FHA and

FFHA. Thus, the district court erred in dismissing Mr. Philippeaux’s claim for

damages as moot. See McKinnon v. Talladega Cnty., Ala., 745 F.2d 1360, 1362

(11th Cir. 1984) (“A claim for damages does not expire upon the termination of the

wrongful conduct. Unlike declaratory and injunctive relief, which are prospective

2
  To the extent Mr. Philippeaux sought equitable relief with regard to his retaliation claim, that
claim was also moot given that Mr. Philippeaux no longer lives at Flamingo Apartments.
                                                5
              Case: 14-11156    Date Filed: 01/15/2015    Page: 6 of 10


remedies, awards for monetary damages compensate the claimant for alleged past

wrongs.”) (citation omitted).

      Nonetheless, we affirm the dismissal of Mr. Philippeaux’s damages claim on

the alternative ground that the complaint fails to state a claim for relief under the

FHA and FFHA. “We may affirm the district court's judgment on any ground that

appears in the record, whether or not that ground was relied upon or even

considered by the [district] court[.]” Powers v. United States, 996 F.2d 1121,

1123-24 (11th Cir. 1993).

      Dismissal is appropriate under Rule 12(b)(6), where, accepting the

allegations as true and viewing them in the light most favorable to the plaintiff, a

complaint fails to state a claim for relief. See Baker Cnty. Med. Servs. v. U.S. Att’y

Gen., 763 F.3d 1274, 1275 (11th Cir. 2014). When reviewing whether a complaint

states a claim for relief, pro se pleadings are liberally construed. Alba v. Montford,

517 F.3d 1249, 1252 (11th Cir. 2008). Nonetheless, “plaintiffs must do more than

merely state legal conclusions; they are required to allege some specific factual

bases for those conclusions[.]” Jackson v. BellSouth Telecomm., 372 F.3d 1250,

1263 (11th Cir. 2004).

      “The FHA and the Florida Fair Housing Act are substantively identical, and

therefore the same legal analysis applies to each.” Bhogaita v. Altamonte Heights

Condo. Ass'n, Inc., 765 F.3d 1277, 1285 (11th Cir. 2014). Under the FHA and the


                                          6
              Case: 14-11156     Date Filed: 01/15/2015   Page: 7 of 10


FFHA, it is unlawful to discriminate against a renter with disabilities by refusing

“to make reasonable accommodations in rules, policies, practices, or services,

when such accommodations may be necessary to afford such person equal

opportunity to use and enjoy a dwelling.” 42 U.S.C. § 3604(f)(3)(B); Fla. Stat.

§ 760.23(9)(b). To establish a failure-to-accommodate claim, a plaintiff “must

prove that (1) he is disabled within the meaning of the FHA, (2) he requested a

reasonable accommodation, (3) the requested accommodation was necessary to

afford him an [equal] opportunity to use and enjoy his dwelling, and (4) the

defendants refused to make the accommodation.” Bhogaita v. Altamonte Heights

Condo. Ass'n, Inc., 765 F.3d 1277, 1285 (11th Cir. 2014).

      We have held that “[t]he FHA's reasonable accommodation provision

requires only those accommodations that may be necessary . . . to afford equal

opportunity to use and enjoy a dwelling.” Schwarz v. City of Treasure Island, 544
F.3d 1201, 1226 (11th Cir. 2008) (quotation marks omitted) (emphasis in original).

Equal opportunity means that a disabled person must be afforded the same

opportunity to use and enjoy the dwelling as a non-disabled person.             Id.

Preferential treatment is not required. Id.

      MCZ does not dispute that Mr. Philippeaux is handicapped within the

meaning of the FHA and FFHA, nor does it dispute that he occupied a dwelling as

defined by these acts. Rather, the issue on appeal is whether Mr. Philippeaux’s


                                          7
             Case: 14-11156     Date Filed: 01/15/2015   Page: 8 of 10


request for an assigned, handicapped parking space on the ground level of the

garage is a reasonable accommodation. We conclude that it was not.

      First, the ground level of the parking garage was leased to a third-party

vendor, and residents of Flamingo Apartments were not permitted to park on the

ground level unless they were willing to pay the hourly valet rate—something Mr.

Philippeaux was unwilling to do. Because all residents park on levels two through

seven, providing Mr. Philippeaux a ground-level parking space at no cost or at a

reduced rate would place him in a better position than all other residents, disabled

and non-disabled alike.

      Second, requiring MCZ to either break its lease agreement with the third-

party valet vendor, or pay the hourly valet parking fees charged by the vendor so

that Mr. Philippeaux could park on the ground level, would place an undue

financial burden upon MCZ. And, as we have said, an accommodation is not

reasonable if it imposes an undue financial burden on the landlord. See Schwarz,
544 F.3d at 1220 (analogizing Rehabilitation Act cases to a claim brought under

the FHA).

      In short, Mr. Philippeaux failed to allege the denial of a reasonable

accommodation. See Loren v. Sasser, 309 F.3d 1296, 1302 (11th Cir. 2002)

(“Under the [FHA], plaintiff[ ] have the burden of proving that a proposed




                                         8
             Case: 14-11156     Date Filed: 01/15/2015   Page: 9 of 10


accommodation is reasonable.”). As a result, he failed to state a claim under the

FHA or FFHA.

                                         III

      To state a claim for retaliatory housing discrimination, a plaintiff must assert

that a defendant coerced, intimidated, threatened, or interfered with his exercise of

rights granted under the FHA or FFHA. See 42 U.S.C. § 3617; Fla. Stat. § 760.37;

Dixon v. Hallmark Cos., 627 F.3d 849, 858 (11th Cir. 2010).          “To establish a

prima facie case of retaliation, a plaintiff must show that (1) he engaged in a

protected activity; (2) the defendant subjected him to an adverse action; and (3) a

causal link exists between the protected activity and the adverse action.” Walker v.

City of Lakewood, 272 F.3d 1114, 1128 (9th Cir. 2001) (applying the legal

framework used in Title VII cases to an FHA retaliation case).           “A plaintiff

engages in statutorily protected activity when he or she protests . . . conduct which

is actually lawful, so long as he or she demonstrates a good faith, reasonable belief

that the [conduct engaged in] was . . . unlawful[.]” Harper v. Blockbuster Entm't

Corp., 139 F.3d 1385, 1388 (11th Cir. 1998) (Title VII case) (internal quotation

marks omitted).    A plaintiff’s belief that the conduct was unlawful must be

objectively reasonable. Id.

      Mr. Philippeaux’s second amended complaint failed to establish a prima

facie case of retaliation. Simply stated, Mr. Philippeaux has not alleged that he


                                          9
              Case: 14-11156      Date Filed: 01/15/2015    Page: 10 of 10


engaged in statutorily protected activity. Rather, he claimed that he was denied a

reasonable accommodation. His belief that MCZ violated the law by not providing

him with an assigned, handicapped parking space on the ground level of the

garage, however, was not objectively reasonable. Mr. Philippeaux admitted that

the entire ground level of the parking garage was leased to a third party and that all

the residents at Flamingo Apartments had to park on levels two through seven. He

also admitted that there were handicapped parking spaces on levels two through

seven. Moreover, while he claimed that he was evicted because he requested the

accommodation, the record establishes that the state court eviction action was

triggered by Mr. Philippeaux’s failure to pay rent.

      Because Mr. Philippeaux fails to allege that he engaged in statutorily

protected activity, he failed to state a claim for retaliation.

                                           IV

      We affirm the district court’s dismissal of Mr. Philippeaux’s equitable

claims as moot. We affirm the dismissal of Mr. Philippeaux’s damages claims for

discrimination and retaliation because he failed to state claims for relief.

      AFFIRMED.




                                            10